Order entered September 17, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00017-CR

                      CLYDE EARL TAYLOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75930-P

                                     ORDER

      The reporter’s record was originally due on March 25, 2020. After we

granted numerous extension requests, we ordered deputy court reporter LaToya R.

Young’s not to sit until her portion of the reporter’s record was completed and

turned over to official court reporter Crystal Brown. To date, the reporter’s record

has not been filed, it appears Ms. Young has not filed her portion of the reporter’s

record with Ms. Brown, and neither Ms. Young nor Ms. Brown has corresponded

with the Court regarding the reporter’s record.
      Because the appeal cannot proceed without the reporter’s record, we

ORDER the trial court to conduct a hearing, no later than October 2, 2020, at

which both LaToya R. Young and Crystal Brown are present, to determine (1) why

the record has not been filed, (2) the date it will be filed, and (3) what steps need to

be taken to ensure the record is filed by that date.

      The trial court shall make its findings concerning the reporter’s record in

writing. The findings shall be filed in a supplemental clerk’s record no later than

October 9, 2020. A supplemental reporter’s record of the hearing shall also be

filed no later than October 9, 2020.

      Our order that Ms. Young not sit as a reporter until the reporter’s

record is filed in this appeal remains in effect.

      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to Crystal Brown, official

court reporter, 203rd Judicial District Court; to LaToya R. Young, deputy court

reporter; to the Dallas County Auditor’s Office; and to counsel for all parties.

      We ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated no later than October 12, 2020.




                                               /s/     ROBERT D. BURNS, III
                                                       CHIEF JUSTICE